PeR Curiam.
All of the assignments of error are directed to this question: What is the rule which a jury should use when determining the compensation a public service corporation must pay when it takes an easement in the property of another? The rule was concisely stated in Proctor v. Highway Commission, 230 N.C. 687, 55 S.E. 2d 479. The rule there stated has been reiterated in many subsequent cases. 2 N.C. Index 203, n. 64. Tersely stated, the gauge for measurement is the difference in market value before and after the taking. The court so instructed the jury.
Petitioner does not assign as error the rule as given. It merely contends the jury might have misunderstood and used a rule of measurement more favorable to defendants. When the charge is considered as an entirety, rather than as detached sentences, it is, in our opinion, in*306conceivable that a jury should have misunderstood. Petitioner has not shown prejudicial error. Redevelopment Commission v. Hinkle, 260 N.C. 423, 132 S.E. 2d 761.
No error.